Citation Nr: 0107653	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
degenerative joint disease, herniated nucleus pulposus L4-L5, 
and degenerative disc disease, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the thoracic spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for a low back disability, evaluated as 10 percent 
disabling, and which also established entitlement to service 
connection for a thoracic spine disability, evaluated as 
noncompensably disabling.  An April 1998 rating decision 
granted an increased rating of 40 percent for the veteran's 
low back disability.  An October 2000 rating decision granted 
an increased rating of 10 percent for the veteran's thoracic 
spine disability.  However, as those ratings increases do not 
constitute full grants of the benefits sought on appeal, 
these claims remain before the Board.

This claim was previously before the Board and was the 
subject of a July 2000 remand which requested that the 
veteran be provided a VA examination of his disabilities.  
That action has been completed and this claim is again before 
the Board.


REMAND

There has been a change in the law during the pendency of 
this appeal.  See, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the requirement that the veteran submit a well-
grounded claim prior to development of the evidence and 
redefines the obligations of VA with respect to the duty to 
assist.

A remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000).  In 
addition, because the RO has yet to consider whether any 
additional notification or development action is required 
under the new law, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has specifically put VA on notice of additional 
medical evidence which is available in this claim in an 
October 2000 letter.  The veteran stated at that time that he 
was being treated for his back disabilities and that he was 
seeking a second opinions regarding his back disabilities 
with other doctors.  The veteran also submitted a November 
2000 letter wherein he requested that his claims be forwarded 
to the Board without conducting further development of the 
evidence.  However, the Veterans Claims Assistance Act of 
2000 requires certain development of the evidence and 
notification of the veteran.  While the veteran may have 
attempted to waive such notification and development of the 
evidence, the Veterans Claims Assistance Act of 2000 does not 
contain a provision authorizing the veteran to waive his 
rights pursuant to the provisions of that Act and no 
regulations have been promulgated pursuant to that Act which 
authorize a waiver of the rights provided for in that Act by 
the veteran.  Furthermore, the veteran has not been notified 
of the provisions of that act, and thus cannot provide a 
knowing waiver of the rights contained therein.  Thus, the 
Board finds that any attempted waiver of the veteran's rights 
pursuant to the Veterans Claims Assistance Act of 2000 is 
invalid, and this claim must be remanded for further 
development.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any back 
disability since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  If 
there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to cooperate with any requested 
development may have an adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


